          Case 1:21-cv-01927-KPF Document 9 Filed 06/11/21 Page 1 of 2

                                SHAKED LAW GROUP, P.C.
                                            ATTORNEYS-AT-LAW
                                      14HARWOOD COURT, SUITE 415
                                      SCARSDALE, NEW YORK 10583
                                           _______________
                                            TEL. (917) 373-9128
                                            FAX (718) 504-7555
                                       ShakedLawGroup@Gmail.com

                                                                        June 10, 2021

VIA ELECTRONIC FILING
Honorable Katherine Polk Failla
Judge, United States District Court
Southern District of New York
                                                                  MEMO ENDORSED
40 Foley Square
New York, NY 10007

Re:    Linda Slade, et al. v. Dyln Inc.
       Case No. 1:21-cv-1927-KPF
       Request for Adjournment of Initial Status Conference

Dear Judge Failla,

       The undersigned represents the Plaintiff in the above-referenced matter. An Initial Status
Conference (the “Conference”) is scheduled for June 18, 2021 at 3:30 p.m.

        This request is made on behalf of both Plaintiff and Defendant. The Parties respectfully
request a two-week adjournment of the Conference. The reason for the request is as follows:
The Parties have reached a settlement in the matter and require an additional two week period to
finalize the terms.

       Therefore, the Parties respectfully requests that the Initial Status Conference be adjourned
for two-weeks. No prior application has been made for this relief

       Thank you for your attention to this matter.

                                                          Respectfully submitted,

                                                          /s/Dan Shaked_____________
                                                          Dan Shaked
                                                          Attorney for Plaintiffs

cc: Martin S. Krezalek, Esq.




                                                    1
         Case 1:21-cv-01927-KPF Document 9 Filed 06/11/21 Page 2 of 2



The Court is in receipt of the parties' request to adjourn the
initial pretrial conference. Based on the parties' representation
that they have reached a settlement, the initial pretrial
conference scheduled for June 18, 2021, is hereby ADJOURNED sine
die. The parties are directed to submit a joint status letter to
the Court on or before June 25, 2021.

Dated:     June 11, 2021                SO ORDERED.
           New York, New York




                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
